Citation Nr: 1339164	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In April 2011, the Board reopened the Veteran's previously denied claim of service connection for a back disorder and remanded the matter for additional development.  The case is once again before the Board. 

The appeal is being remanded via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

During the October 2010 hearing, the Veteran testified that he had been hospitalized for an injury to his back at a Naval Hospital in Puerto Rico in "late 1973 or early 1974."  See the hearing transcript, page 6. 

In April 2011, the Board requested the RO attempt to obtain copies of any outstanding records referable to treatment received by the Veteran at the Naval Hospital in Vieaques, Puerto Rico during service in 1973 or 1974.  

Following the Board's remand, the AMC requested the Veteran "narrow down the time period for the hospital stay to within 3 month time periods."  See an April 2011 letter.  He was notified that "the term sometime in 1973 or 1974 is too broad of a time line."  The record reflects that the Veteran did not respond to the AMC's request, and a search for records was not conducted.  In the March 2012 Supplemental Statement of the Case, the AMC suggested that it did not conduct a search for the Veteran's records because he did not provide a three month time period for his hospitalization. 

In Stegall v. West, 11 Vet.App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  In this case, the Veteran did not narrow down the time period for his hospital stay to within 3 month time periods as requested.  However, this would not have prevented a search for his missing records from being conducted.  Because the AMC failed to comply with the Board's remand instructions in the current appeal, this issue must be remanded so that the requested evidentiary development may be accomplished.  

Accordingly, the case is being remanded in order to attempt to obtain treatment records.  The Board notes that the Veteran stated that his service treatment records indicate that he was preparing for a cruise in October 1973 and had returned to Camp Lejeune by the end of March 1974.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to attempt to obtain copies of any outstanding records referable to treatment received by the Veteran at the Naval Hospital in Vieaques, Puerto Rico between October 1973 and April 1974. All available records and/or responses received should be associated with the claims file.

2. After completing all indicated development to the extent possible, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

